DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further review of the application, the notice of allowance is hereby withdrawn from issue pursuant to 37 CFR 1.313. Notice was mailed to the applicant 03/11/2021.

3.	Applicant’s amendment filed on 12/22/2020 is acknowledged and entered.  Claim 1 has been amended. 
Double patenting claim rejections withdrawn

4.	The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.Patent: 9,783,598 and U.S. Patent:  9,416,172 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 102 withdrawn

 5.	In view of arguments of record, the rejection of claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al, Infect Immun. 2012 Oct; 80(10): 3460–3470 is withdrawn. 
Claim Rejections - 35 USC § 112 maintained
6.	The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is maintained for the same reasons as set forth in the previous office action. 
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (See MPEP 289).
3 monoclonal antibody which specifically binds Staphylococcus aureus protein A (SpA) with a KD of less than 1 x 10-10 M via its Fab region paratope and has an Fe region able to interact with an FcR when the antibody is bound to SpA by its Fab region paratope, wherein the monoclonal antibody is (i) able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions and (ii) able to treat a Staphylococcus aureus infection in a subject when administered to the subject.
Claim is   interpreted to encompass genus of purified human or humanized IgG3 monoclonal antibodies which specifically bind to Staphylococcus aureus protein A (SpA) with a KD of less than 1 x 10-10 M via its Fab region paratope, wherein the monoclonal antibody is able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions and able to treat a Staphylococcus aureus infection in a subject. Thus, the scope of the claims includes a genus of antibodies and the genus is highly variant, inclusive of numerous structural and functional species because a significant number of structural differences between genus members is permitted.  The specification describes (paras # 0066 and 0071) only one human or humanized IgG3 monoclonal antibody (PA8-G3 antibody which specifically binds to the amino acid sequence of SEQ ID NO: 1/ antibody comprising a heavy chain variable domain comprising a CDR1, CDR2, and CDR3 of SEQ ID NO: 2, 3, and 4 )which specifically binds Staphylococcus aureus protein A (SpA) with a KD of less than 1 x 10-10 M via its Fab region paratope, said antibody is able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions and able to treat a Staphylococcus aureus infection and will not be representative of  antibodies as claimed.
 The specification does not place any structure, chemical or functional limitations on the embraced by “genus antibodies” The recitation of ‘human or humanized IgG3 monoclonal antibody which specifically binds Staphylococcus aureus protein A (SpA) with a KD of less than 1 x 10-10 M via its Fab region paratope, wherein the monoclonal antibody is able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions and able to treat a Staphylococcus aureus infection in a subject” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure /function of the genus antibodies. 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the genus antibodies as claimed does not distinguish a particular antibody from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure/function or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish an antibody in the genus from others in the protein class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of antibodies of that function 
Therefore, only of a single PA8-G3 antibody which specifically binds to the amino acid sequence of SEQ ID NO: 1/ antibody comprising a heavy chain variable domain comprising a CDR1, CDR2, and CDR3 of SEQ ID NO: 2, 3, and 4 but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Applicant argues that there is no per se law mandating that a representative number of species or structure- function correlate be described in a specification in order to meet the written description requirement. The plain language of the first paragraph of 35 U.S.C. § 112 makes no mention of such a requirement. Rather, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail so that one skilled in the art could reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563. An adequate written description of the invention may be shown by5 October 9, 2020any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. See, e.g., Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description.
Application No. 16/737,841 Attorney Docket No. 5407-0371 Applicant’s arguments are fully considered but found to be non-persuasive because  the Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (See MPEP 289). Further, the specification does not place any structure, chemical or functional limitations on the embraced by “genus antibodies” The recitation of ‘human or humanized IgG3 D of less than 1 x 10-10 M via its Fab region paratope, wherein the monoclonal antibody is able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions and able to treat a Staphylococcus aureus infection in a subject” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the genus antibodies. 
Applicant further argues that the written description standard may be met ... even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366 (Fed. Cir. 2006); see also Capon v. Eshhar, 418 F.3d at 1358 ("The Board erred in holding that the specifications do not meet the written description requirement because they do not reiterate the structure or formula or chemical name for the nucleotide sequences of the claimed chimeric genes" where the genes were novel combinations of known DNA segments.). What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384. See also Capon at 1357 ("The 'written description' requirement must be applied in the context of the particular invention and the state of the knowledge.... As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution."). If a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is not explicitly described in the specification, then the adequate description requirement is met. See, e.g., Vas-Cath at 1563; Martin v. Johnson, 454 F.2d 746, 751 (CCPA 1972) (stating "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient"). 
The examiner disagrees with applicant’s arguments because here the genus antibodies are not conventional or known structures and one skilled in the art would not have known genus antibodies since the claimed antibodies are not known structures. In this case, skilled artisan would not have understood the inventor to be in possession of the claimed invention at the time of filing, because  claimed genus of antibodies are not explicitly described in the specification, then the adequate description requirement is not met.
the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (emphasis added). "For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including 'the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) October 9, 2020quoting Capon at 1359. 
Application No. 16/737,841 Attorney Docket No. 5407-0371 Applicant’s arguments are fully considered but found to be non-persuasive because it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  In this case, except one a single PA8-G3 antibody which specifically binds to the amino acid sequence of SEQ ID NO: 1, antibody comprising a heavy chain variable domain comprising a CDR1, CDR2, and CDR3 of SEQ ID NO: 2, 3, and 4 with a KD of less than 1 x 10-10 M via its Fab region paratope and has an Fe region able to interact with an FcR when the antibody is bound to SpA by its Fab region paratope, wherein the monoclonal antibody is (i) able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions and (ii) able to treat a Staphylococcus aureus infection in a subject but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph as it fails to teach sufficient species to constitute the genus. The specification completely lacks support for human or humanized IgG3 monoclonal antibodies which specifically bind to Staphylococcus aureus protein A (SpA) with a KD of less than 1 x 10-10 M via its Fab region paratope, wherein the monoclonal antibody is able to 
Response to Office Action datedWith regard to MPEP 2162 argument, it is noted that 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. As discussed in more detail below, the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent, Again, the specification does not disclose other than the single PA8-G3 antibody that meets the written description guidelines.
Applicant’s arguments with regard to scope of the claims and breath of the claims are misplaced because the rejection is directed to written description support for genus of antibodies claimed. The claims describe antibodies by what they bind to, not what the structure of the antibody is.
Response to Office Action dated Response to Office Action dated 	Applicant argues that the October 9, 2020inventor of the current application did discover a solution to a previously unappreciated problem. As set forth in the summary section of the present application: ...it was discovered that certain antibodies (Abs) having Fab region paratopes that specifically bind to SA protein A (SpA) are capable of mediating opsonization of SA bacteria despite SA's expression of antibody (Ab)-neutralizing SpA. Previous Ab-based strategies for treating or preventing SA infections showed promise in pre-clinical and early stage clinical trials, but failed to meet endpoints in phase III trials. Perhaps explaining these results, previous strategies did not address the Ab-neutralizing property of SpA. SpA is a heavily expressed cell wall-associated protein that binds most immunoglobulins (Igs) via their Fc (effector) regions. SpA binds to human antibodies of subclasses IgG1, IgG2, and IgG4 via their Fc region with a KD of about 1x 10-9M, and thereby acts as an Fc region anchor that orients the effector portion of an immunoglobulin (Ig) away from Fc-interacting immune effectors such as complement and Fc receptor (FcR)-bearing phagocytes. Accordingly, most Abs specific for SA antigens are "sequestered" from Abbvie and Amgen. Thus, if a representative number of species or structure-function correlate were to be required here in order to meet the written description requirement, it would unfairly allow competitors to exploit the contribution8 Response to Office Action datedOctober 9, 2020of the inventor to the art here without compensation. That cannot be the purpose of the written description requirement. 
The Examiner understands applicant’s arguments.  However, they appear to deviate from the written description requirements.  35 U.S.C. 112(a)  and the first paragraph of pre-AIA  35 U.S.C. 112  require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.Application No. 16/737,841 Attorney Docket No. 5407-0371
Applicant argues that the pioneering innovative nature of applicant's discovery, the disclosure of even a single antibody falling within the scope of claim 1, gives the public the benefit of all antibodies covered by this claim. Accordingly, this rejection should be withdrawn
Applicant agrees that a single antibody has been met with the written description guidelines. It is noted that the discovery of a single antibody does not give public benefit of all antibodies, not knowing what those antibodies are. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Therefore, this rejection is maintained,
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to and do not recite something “significantly different” than the natural products. Natural products are “judicial exemptions”. The rationale for this determination is explained below:
See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products ... are essentially no different from a naturally occurring product ... that fall under the laws of nature or natural phenomena exception.”  79 FR, page 74623, left column.  That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties."  79 FR, page 74623, center column.  Further, processes directly to isolating nature-based compositions of matter have also been found to be directed to nothing more than a judicial exception when only routine purification techniques are employed.  79 FR, page 74622, center column (e.g. isolating DNA or other nature-based products).  
Here, the human or humanized IgG3 monoclonal antibody is naturally occurring antibody as these antibodies of the invention were initially purified from human donors (example 1). Since the features of the claims are met by naturally occurring antibody, the claims do not recite additional features or elements that amount to significantly more than the judicial exception, since there is no structure recited in claim 1 is "essentially no different from a naturally occurring product” such that there is no marked difference in the "product's structure and/or other properties."  As such, the claims recite patent ineligible subject matter for the reasons stated.

Conclusion
8.	Claim 1 is not allowed.
Correspondence 
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi V. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:00 P.M. 

    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)